McDonald J.,
By the Court. delivering the opinion.
The City Council had granted permission to Boardman and others, “to build a sewer to drain the cellars of their lots on Mulberry street between second and third streets, so as to discharge the water from said sewer at such place as may be agreed upon by the said Boardman and others, and the street committee.” The bill alleges that Boardman, Denham and others had commenced, and were then engaged, in conjunction with- the Mayor and Council of Macon in building and constructing a branch sewer designed to connect with a main sewer described in said bill, at aplace sta*208ted by complainants in their bill, and complainants allege that said branch sewer is intended to convey the waters and drainings of the privies and other places in and about the new buildings on the lots of Boardman, Denham and others, contrary to their natural course and channel into the said main sewer, to be conducted by it to its terminus. The terminus of the main sewer is on and near the lots of complainants, and conveys and deposits there the filth drained into it from livery stables, privies, kitchens, &c. along its line, and creates an intolerable nuisance, not only annoying the complainants with an insufferable stench, but engendering disease and fatal sickness.
The Mayor and Council answer, that by express understanding with Boardman and others, the branch sewer is to carry off nothing but the water which may, from time to time, accumulate in the cellars.
Boardman answers, that the branch sewer will, neither make nor contribute to make a nuisance, and assigns as a reason, that nothing is to be drained through it from the cellars, but the water that may accumulate there according to the agreement with the Mayor and Council. The affidavits in support of the bill, except that of McElroy, have reference to the main sewer and the effects of its deposits. McElroy swears that the tank and pipes are so constructed that they may be used for carrying off into the cellars below the washings of the privies and water closets. We must construe the answer of Boardman according to its terms, and doing that, we must say, that notwithstanding tanks, pipes and conductors, may be constructed conveniently for the objects stated by McElroy, yet nothing more is to be drained than the water which accumulates in a natural way in the cellars. It cannot be, that water which is carried there by artificial means is an accumulation in the sense of the agreement with the City Council. If the defendants should use the sewer, hereafter, for any such purpose, an application may be made to the Court for a renewal of the injunction, *209unless the main sewer should be so extended and covered as to protect the plaintiffs from the injury and annoyances complained of in their bill. As the judgment of the Court excepted to has reference to the branch sewer only, we affirm it.
Judgment affirmed.